Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the amendment and remarks filed 9/9/2022.
Claims 1, 4 and 17 have been amended; support for claims 1 and 17 is found in [0066-0067] and support for claim 4 is found in [0061, 0068].
Claims 1-7 and 9-20 are currently pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4-7, 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2019/0229361 A1).
As to claim 1,  Kim discloses a battery, comprising: 
an electrode assembly (110); and 
a package enclosing (120-laminate exterior case) the electrode assembly (Figure 1A); 
wherein the battery further comprises a plurality of bonding portions (130-adhesion regions) located between the package and the electrode assembly (Figures 1, 2D), wherein at least a part of the plurality of bonding portions are disposed at interval (figure 1a).  Kim discloses a boarder of not adhesive portion as seen if figures 3, 5, 8, 9 but is silent as to the size.  However, Kim discloses that the dot size to pitch ratio of the adhesives in the dot array are in the range of 0.7-1.4 [0011], the pitch is in the range of 1-5 mm [0022] and the adhesives may be 30-90% of an area of the surface of the electrode [0018] and that the sizes of and the pitches between the adhesives dispensed to the electrode assembly in the dot array configuration or in the matrix configuration may be optimized, thereby obtaining a desired adhesion strength after compressing the adhesives while preventing or substantially preventing the electrolyte solution from being trapped into the adhesives during compression [0125]. Since Kim recognizes the sizes and pitches of the adhesive are considered result effective variables and may be optimized thus a distance between a topmost bonding portion and a top edge of the battery in a length direction of the battery is in the range of 5 to 100 mm; and 
a distance between an outermost bonding portion and a side edge of the battery in a width direction of the battery is in the range of 8 to 100 mm can be envisioned from the teaches of Kim.  The Discovery of optimum value of result effective variable in know process  is ordinarily within skill of art.  In re Boesch, CCPA 180, 617 F.2d 272, 205 USPQ215.

As to claim 2, each of the plurality of bonding portions has a thickness of about 1 m to 50 m [0020].

As to claim 4, Kim discloses the plurality of bonding portions are arranged in an array (figure 1a), and the limitation of “wherein the array is configured to distribute wear-stress evenly during dropping of the battery” is considered functional language and a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987.).  In this case, the adhesive regions are in an array located between the electrode assembly and the laminated case.  Furthermore, Kim discloses the secondary battery has improved safety, which can suppress a voltage drop, heat generation, and/or ignition due to a minute short between a positive electrode plate and a negative electrode plate by preventing or substantially preventing an electrode assembly from moving within a laminate exterior case due to a drop impact and/or a collision.

As to claim 5, Kim discloses the plurality of bonding portions (130-adhesive) are arranged in a dot array (Figure 1a).

As to claims 6-7, Kim disclose the plurality of bonding portions are arranged in a dot array (figure 1a), Kim teaches a pitch of 1-50 mm thus having a minimum distance between two adjacent bonding portions in a diagonal direction of the battery is in a range of 0 to 100 mm, and a distance between two adjacent bonding portions in a length direction of the battery is in a range of 0 to 500 mm; and, a distance between two adjacent bonding portions in a width direction of the battery is in the range of 0 to 100 mm.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


As to claim 9, Kim discloses the diameters of the circular adhesive dots are 0.8-5mm (radius radii of 0.4-2.5 mm) thus  each of the plurality of bonding portions has a circular shape and a radius of 0.1 to 500 mm.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


As to claim 10, Kim discloses each of the plurality of bonding portions has a rectangular shape ([0144, 0150]-quadrangles-figure 13a), a first side extending in a width direction of the battery, and a second side extending in a length direction of the battery (figure 13a, figure 1a); while not explicitly disclosing the length of the first side is in the range of 0.1 to 1000 mm, and the length of the second side is in the range of 0 to 1000 mm, Kim does disclose the adhesives have a pitch of 1-5mm [0022].  Thus, the size of the rectangle would be 1-5 mm. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

As to claim 11, Kim discloses each of the plurality of bonding portions has a triangular shape [0147]; in a length direction of the battery, Kim discloses the pitch to be 1-5 mm and the radius of 0.8-5 mm thus the size of the triangle would be up to 5mm thus the bonding portion has a height of in the range of 0.1 to 1000 mm; and, the bottom angle of the bonding portion is in the range of 0.1 to 90 degrees (triangle would inherently have an angle between 0.1-90degrees).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

As to claim 12, Kim discloses the plurality of bonding portions (530-adhesives) form a plurality of bonding units extending in a first direction of the electrode assembly (figure 15a-0149], each bonding unit comprises at least two of the plurality of bonding portions partially overlapping in a thickness direction of the battery [0149].

As to claim 13, the first direction comprises any one of a length direction, a width direction, and a diagonal direction of the electrode assembly [0149] (Fig 1a).

As to claim 14, Kim discloses the plurality of bonding portions are identical (Figure 1a, 3a, 8b).

As to claim 15, Kim discloses the total area of the plurality of bonding portions accounts for 30-90% thus overlapping the claimed range of 5% to 100% of the surface area of the electrode assembly.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

As to claim 16, Kim discloses the electrode assembly comprises a first outer surface and a second outer surface in a thickness direction of the battery (Figures 2a-2c), and the plurality of bonding portions are disposed on at least one of the first outer surface and the second outer surface (Figures 2a, 2b for one side and Figure 2c for both sides).

As to claim 17, Kim discloses a battery (figure 1a), comprising: 
an electrode assembly (110); and
 a package enclosing (120-laminate exterior case) the electrode assembly; wherein the battery further comprises a plurality of bonding portions (130-adhesive) located between the package and the electrode assembly (Figure 1a), wherein at least a part of the plurality of bonding portions are arranged in an array (figure 1a);
Kim discloses a boarder of not adhesive portion as seen if figures 3, 5, 8, 9 but is silent as to the size.  However, Kim discloses that the dot size to pitch ratio of the adhesives in the dot array are in the range of 0.7-1.4 [0011], the pitch is in the range of 1-5 mm [0022] and the adhesives may be 30-90% of an area of the surface of the electrode [0018] and that the sizes of and the pitches between the adhesives dispensed to the electrode assembly in the dot array configuration or in the matrix configuration may be optimized, thereby obtaining a desired adhesion strength after compressing the adhesives while preventing or substantially preventing the electrolyte solution from being trapped into the adhesives during compression [0125]. Since Kim recognizes the sizes and pitches of the adhesive are considered result effective variables and may be optimized thus a distance between a topmost bonding portion and a top edge of the battery in a length direction of the battery is in the range of 5 to 100 mm; and 
a distance between an outermost bonding portion and a side edge of the battery in a width direction of the battery is in the range of 8 to 100 mm can be envisioned from the teaches of Kim.  The Discovery of optimum value of result effective variable in know process  is ordinarily within skill of art.  In re Boesch, CCPA 180, 617 F.2d 272, 205 USPQ215.
The limitation of “wherein the array is configured to distribute wear-stress evenly during dropping of the battery” is considered functional language and a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987.).  In this case, the adhesive regions are in an array located between the electrode assembly and the laminated case.  Furthermore, Kim discloses the secondary battery has improved safety, which can suppress a voltage drop, heat generation, and/or ignition due to a minute short between a positive electrode plate and a negative electrode plate by preventing or substantially preventing an electrode assembly from moving within a laminate exterior case due to a drop impact and/or a collision.

As to claim 18, Kim discloses the plurality of bonding portions (130) are arranged in a dot array (Figures 1a, 3a) or a strip array (Figure 15a).

As to claim 19, Kim discloses each of the plurality of bonding portions has a circular shape, rectangular shape, or triangular shape [0016].

As to claim 20, Kim disclose the plurality of bonding portions are arranged in a dot array (figure 1a), Kim teaches a pitch of 1-50 mm thus a minimum distance between two adjacent bonding portions in a diagonal direction of the battery is in a range of 0 to 100 mm.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2019/0229361 A1) in view of Shin et al. (US 2018/0309108 A1)
As to claim 3, Kim discloses the first and second electrodes and a separator therebetween form the electrode group but does not disclose an adhesive layer disposed between the electrodes. 
Shin et al. discloses a battery and teaches a separator having an adhesion layer between the electrodes, which improves the bonding between the electrode and separator [0006].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include an adhesive layer between the electrodes in order to improve bonding between the electrodes and separator.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA J LAIOS whose telephone number is (571)272-9808. The examiner can normally be reached Monday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Maria Laios/            Primary Examiner, Art Unit 1727